United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-176
Issued: August 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 28, 2010 appellant, through her attorney, filed a timely appeal of a May 18,
2010 Office of Workers’ Compensation Programs’ (OWCP) merit decision. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)(1) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits effective February 15, 2009; and (2) whether appellant
established any continued disability on or after February 15, 2009 due to her June 25, 1999
employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 28, 1999 appellant, then a 54-year-old health technician, filed a traumatic injury
claim alleging that she injured her right foot and knee on June 25, 1999 in the performance of
duty. OWCP accepted her claim for right internal derangement of the knee on July 16, 1999. It
entered appellant on the periodic rolls on September 3, 1999. OWCP expanded her claim to
include contusion of the right foot and aggravation of phlebitis of the right foot. On June 15,
2000 it authorized right knee arthroscopy to repair a tear in the lateral meniscus. Appellant
underwent right knee arthroscopy for a partial tear of the lateral meniscus, chrondroplasty and
microfracture of the lateral femoral condyle on September 18, 2000.
Appellant’s attending physician, Dr. Jeffrey Passick, a Board-certified orthopedic
surgeon, completed a report on February 2, 2006 and noted her history of injury. He found a
moderate right knee effusion and significant loss of range of motion. Dr. Passick diagnosed
severe arthritis of the knee and opined that appellant was permanently and totally disabled. He
noted that she required a cane or walker to ambulate and would eventually require a total knee
replacement.
OWCP referred appellant for a second opinion evaluation with Dr. Louis D. Nunez, a
Board-certified orthopedic surgeon. In his September 6, 2007 report, Dr. Nunez noted her
accepted conditions as well as her concurrent conditions of diabetes and sickle cell disease. He
examined appellant and found flexion contracture of the right knee with an active ongoing
osteoarthritic condition of the right knee joint. Dr. Nunez opined that she had residuals of her
accepted fracture of the right tibial shaft, osteoarthritis. He noted that appellant could not
perform her date-of-injury position, but could perform sedentary work eight hours a day.
Appellant could walk and stand for one hour each and could not bend or stoop. Dr. Nunez also
stated that she could not climb, kneel, squat or lift. He indicated that appellant could push and
pull up to 10 pounds one hour each.
Dr. Barry I. Krosser, a Board-certified orthopedic surgeon, completed a work capacity
evaluation on October 25, 2007 and found that appellant was totally disabled due to her need for
a total knee replacement.
OWCP found a conflict of medical opinion evidence between Dr. Krosser and Dr. Nunez
and referred appellant to Dr. Harvey Seigel, a Board-certified orthopedic surgeon, for an
impartial medical examination.
In a January 17, 2008 report, Dr. Seigel reviewed the medical records and noted that the
accepted conditions were right knee internal degrangement, right foot contusion and
thrombophlebitis migrans. He opined that there was no active thrombophlebitis. Dr. Seigel
stated, “While there are objective findings of osteoarthritis of both knees, this cannot be
attributed to the [work-related] injury.” He noted that there was evidence of osteoarthritis of
both knees complicated by fractures of the right knee. Dr. Seigel that this condition was not
related to appellant’s June 25, 1999 employment injury opined that her accepted conditions had
resolved. He stated that she was able to perform a sedentary job and that none of her disability
was causally related to her June 25, 1999 employment injury. Dr. Seigel found that there were

2

no objective findings that the right knee injury on June 25, 1999 caused a permanent aggravation
of appellant’s preexisting condition of osteoarthritis of the right knee.
Dr. Seigel provided work restrictions indicating that appellant could work eight hours a
day with limited walking, standing, bending, stooping, squatting, kneeling and climbing.
The employing establishment offered appellant a limited-duty position on
February 12, 2008. Appellant returned to full-time work with restrictions on March 31, 2008.
OWCP requested a supplemental report from Dr. Seigel on September 9, 2008 and
requested that he opine whether appellant had reached maximum medical improvement in
regards to the accepted conditions. It requested an additional report on October 5, 2008
addressing whether right knee internal derangement, right foot contusion and thromophelebitis
migrans had resolved. OWCP requested medical rationale. Dr. Seigel responded on
November 14, 2008 and stated that appellant had reached maximum medical improvement. He
stated that, while there were objective findings of osteoarthritis of both knee, these findings
could not be attributed to the work injury. Dr. Seigel concluded, “No medical treatment is
recommended since the accepted conditions have already resolved completely.”
In a letter dated December 10, 2008, OWCP notified appellant of the proposed
termination of medical and compensation benefits based on Dr. Seigel’s reports. Counsel
responded on January 6 and 18, 2009 and stated that it failed to provide a copy of Dr. Nunez’
report and Dr. Seigel’s January 17, 2008 report as stated in the notice. By decision dated
February 13, 2009, OWCP terminated appellant’s compensation and medical benefits effective
February 15, 2009 relying on Dr. Seigel’s reports. Counsel requested reconsideration on
February 6, 2010.
By decision dated May 18, 2010, OWCP reviewed the merits of appellant’s claim and
denied modification of the prior decisions.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.2 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.3 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.4 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.5
2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

Id.

4

Furman G. Peake, 41 ECAB 361, 364 (1990).

5

Id.

3

When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.6 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.7
In situations were there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.8
ANALYSIS -- ISSUE 1
Appellant’s physician supported that appellant was totally disabled for work due to
osteoarthritis of the knee which was caused or contributed to by her accepted employment injury.
The second opinion physician, Dr. Nunez, found that, while appellant continued to experience
employment residuals in the form of osteoarthritis, she was capable of performing sedentary
work. The Board notes that there was a conflict of medical opinion evidence between
appellant’s physicians and those of OWCP on the issues of medical residuals and disability.
OWCP properly referred appellant to Dr. Seigel to resolve these issues.
The Board finds that Dr. Seigel’s reports are not sufficiently detailed or well rationalized
to constitute the special weight of the medical opinion evidence and establish that appellant has
no medical residuals due to her accepted employment injuries of right internal derangement of
the knee and right knee arthroscopy. In a January 17, 2008 report, Dr. Seigel stated, “While
there are objective findings of osteoarthritis of both knees, this cannot be attributed to the workrelated injury.” He opined that appellant’s knee arthritis preexisted her 1999 employment injury
and stated that there was no objective evidence to establish a permanent aggravation as a result
of the accepted internal derangement and surgery.
OWCP has the burden of proof to terminate appellant’s compensation and medical
benefits and relied on Dr. Seigel’s reports to meet this burden, who did not explain why he felt
that an accepted knee injury including a meniscal tear as well as arthroscopy to repair this tear,
chrondroplasty and microfracture of the lateral femoral condyle did not contribute to appellant’s
right knee osteoarthritis. Without adequate explanation of how Dr. Seigel reached the
conclusion that there was no permanent aggravation of appellant’s arthritic condition due to the
invasive procedures and diagnosed microfracture, his report cannot constitute the special weight
of the medical evidence, resolve the conflict and establish that she had no medical residuals or
disability as a result of her accepted knee injuries. He failed to provide any medical reasoning,
6

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

7

R.C., 58 ECAB 238 (2006).

8

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

4

explain the significance of his findings on physical examination or relate specific aspects of
appellant’s medical history in support of his conclusions. Due to these defects, OWCP failed to
meet its burden of proof and the termination effective February 15, 2009 is reversed.
CONCLUSION
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
compensation and medical benefits effective February 15, 2009.9
ORDER
IT IS HEREBY ORDERED THAT the May 18, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: August 17, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

Due to the disposition of this issue, it is not necessary for the Board to address whether appellant has met her
burden of proof to establish any continuing disability on or after February 15, 2009.

5

